12 N.J. 467 (1953)
97 A.2d 437
JAY ELIASBERG, PLAINTIFF-APPELLANT,
v.
STANDARD OIL COMPANY, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued June 8, 1953.
Decided June 15, 1953.
Mr. Nathan H. Gates of the New York bar argued the cause for the appellant (Messrs. Osborne, Cornish & Scheck, attorneys; Mr. Emanuel P. Scheck, Mr. Stanley L. Kaufman of the New York bar and Mr. Joshua Peterfreund of the New York bar, on the brief).
Mr. Josiah Stryker argued the cause for the respondent (Messrs. Stryker, Tams & Horner, attorneys; Mr. John W. Davis of the New York bar, Mr. George A. Brownell of the New York bar and Mr. Stuart Marks of the New York bar, on the brief).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Freund in the court below.
For affirmance  Chief Justice VANDERBILT, and Justices HEHER, OLIPHANT, WACHENFELD, BURLING, JACOBS and BRENNAN  7.
For reversal  None.